Title: From James Madison to Edmund Randolph, 2 April 1787
From: Madison, James
To: Randolph, Edmund


My dear Sir
N. York April 2d. 1787
I have your favor of the 15th. inst. All of preceding date have been already acknowledged. The information which you wished to go to Mr. Guardoqui has been communicated. The real impression made by it cannot easily be seen thro’ the political veil. If he views the state of Western affairs in the true light, his representations to Spain, must convince her that she has no option but between concession and hostilities. It is to be lamented that so many circumstances have concurred to enlist her pride on the side of the latter alternative.
The papers accompanying the advice of the Council as to Clarke have been laid before Congs. Similar communications have also been made from N. Carolina. The impression they have made is not unfriendly I conjecture to the Rights of Western peoples and it is probable that a rediscussion of these may be produced by the occasion. Our strength however is unequal to any effectual vote. A Reinforcement from either Maryland or S. Carolina would I believe supply the defeat; Pennsylvania having lately appointed Armstrong in the place of Pettit which throws that State into the right Scale. We have some hopes also as to Rh. Island. She begins to see the policy of some States in her neighbourhood, in excluding the federal territory from the Market at which they offer their own. N. Jersey has entered fully into this view of the matter, and feels no small indignation at it.
Rhode Island has negatived a motion for appointing deputies to the Convention by a majority of 22 votes. Nothing can exceed the wickedness and folly which continue to reign there. All sense of Character as well as of Right is obliterated. Paper money is still their idol, though it is debased to 8 for 1. Yrs affy.
J. M.
